SENTENCIA
El tribunal de instancia concedió al demandante-recu-rrente la suma de $1,000 por concepto de los daños y perjui-cios sufridos por éste como consecuencia de su despido como empleado del Municipio de Adjuntas sin haberse observado las disposiciones de ley al efecto y, aunque repuesto en su posición varias semanas más tarde, consideró que había sido objeto de discrimen al habérsele sometido a efectuar ciertas tareas no compatibles con las funciones de su cargo que le ocasionaron bochorno ante sus amistades. El demandante acudió ante nos para que se aumentara la cuantía de daños concedídale.
Expedimos orden dirigida al Municipio recurrido para que mostrara causa por la que no debíamos expedir el auto solicitado y aumentar la compensación a la suma de Tres Mil Dólares (3,000). El recurrido compareció ante nos pero no nos ha convencido su oposición a la expedición del auto.
Se expide el auto solicitado y se modifica la sentencia dictada por la Sala de Utuado del Tribunal Superior en 3 de junio de 1975, en el caso civil 73-1244, Edwin Plaza Qui-*906ñones y. Municipio de Adjuntas, y se modifica la misma para aumentar la compensación al demandante-recurrente a la suma de Tres Mil Dólares ($3,000) por los daños sufridos y así modificada se confirma.
Así lo pronunció y manda el Tribunal y certifica la Secre-taria Interina. El Juez Asociado Señor Díaz Cruz disintió en opinión separada con la cual concurren los Jueces Asociados Señores Rigau y Torres Rigual. El Juez Asociado Señor Irizarry Yunqué no intervino-.
(Fdo.) Carmen Lesbia Colón

Secretaria Interina